         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  KRISTIN-ELIZABETH MACK,


                  Plaintiff,                                                        JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:18-cv-204

                  DEPARTMENT OF VETERANS AFFAIRS;
                  and TAMMY KENNEDY,


                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that in accordance with this Court's order dated January 15, 2019, adopting the Magistrate Judge's

                      Report and Recommendation as the opinion of this Court, the Plaintiff's Complaint is dismissed

                      without prejudice. This case stands closed.




            Approved by: ________________________________




            1/24/2019                                                           Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy
                                                                                        uty Clerk
GAS Rev 10/1/03
